Citation Nr: 1121290	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  04-38 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1947 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

In August 2008, the Board denied the Veteran's claim of service connection for a low back disorder.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2009, the Court vacated the Board's August 2008 decision and remanded the matter for action in compliance with a joint motion for remand.  In May 2009, the Board remanded the Veteran's claim for further evidentiary development, to include a VA examination.  Following this examination, the Veteran's claim was again denied by the Board in June 2010.  However, the Court again remanded the Veteran's claim back to the Board following a joint motion for remand in March 2011.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a low back disorder.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The Veteran was afforded a VA examination for his low back disorder in September 2009.  According to the VA examiner, it was less likely as not that the Veteran's low back condition was caused by or a result of military service.  In support of this conclusion, the examiner indicated that there was absolutely no evidence to connect the Veteran's current low back disability to his active military service.  However, as discussed in the March 2011 joint motion for remand, this assertion is not accurate in light of the November 2004 etiological opinion of Dr. R. S. F., in which he opined that the Veteran's current back pain was due to injuries sustained in 1948, and the lay statements of record relating his condition to military service.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Veteran should be afforded the opportunity to appear for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an additional VA examination so that an opinion regarding the etiology of his low back disorder may be provided.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine the nature of the Veteran's low back symptomatology and opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  A complete rationale must be provided for any opinion offered, and the examiner should review the evidence of record and discuss the evidence favorable to the Veteran's claim, including the lay statements of record and the November 2004 opinion of Dr. F.  

2.  The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



